     Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.65 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

LAMAR BURTON,

                      Plaintiff,                   Case No. 1:20-cv-859

v.                                                 Honorable Paul L. Maloney

MICHIGAN DEPARTMENT OF
CORRECTIONS et al.,

                      Defendants.
____________________________/

                                          OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Michigan Department of Corrections, Corizon Medical, J. Davids, Sabrina Davis,

Dennis Cassel, M. Jex, Amie Gaskill (as a substituted party for Unknown Party identified as

Employee of Corizon Medical RN-13), Unknown Oversmith, and S. Smoyer. The Court will also

dismiss for failure to state a claim all of Plaintiff’s claims against Defendant Unknown Huyge,
     Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.66 Page 2 of 21




except for Plaintiff’s Eighth Amendment deliberate indifference claim and his First Amendment

retaliation claim.

                                            Discussion

I.       Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility. Plaintiff presently has another action pending

in this Court, Burton v. Mich. Dep’t of Corr. et al., No. 1:20-cv-854 (W.D. Mich) (Burton I).

Plaintiff’s Burton I complaint recounts events that occurred at the Michigan Reformatory (RMI)

from October of 2019 through February 12, 2020, when Plaintiff was transferred to ICF. The

present complaint picks up Plaintiff’s story upon his arrival at ICF on February 12. Plaintiff sues

the MDOC, Corizon Medical, Physician’s Assistant Unknown Huyge, Warden J. Davids, Assistant

Deputy Warden Sabrina Davis, Inspector Dennis Cassel, Prisoner Counselor M. Jex, Unknown

Party designated as Corizon Medical RN-12, Residential Unit Manager Unknown Oversmith, and

Nurse S. Smoyer.

               Plaintiff alleges that he suffers from a seizure disorder. Plaintiff has taken seizure

medications, such as Dilantin, to control his seizures since his incarceration. During Plaintiff’s

last month at RMI, he was not medication compliant. Perhaps for that reason, when Plaintiff

arrived at ICF, his blood test revealed that his Dilantin levels were subtherapeutic.

               On February 24, 2020, Plaintiff was seen by Defendant Huyge. Huyge informed

Plaintiff that because Plaintiff’s Dilantin levels were low, he intended to discontinue Plaintiff’s

seizure medication. Plaintiff protested, explaining to Huyge the mental health struggles he endured

at RMI that led to Plaintiff not taking his medications. Plaintiff also informed Huyge that Plaintiff



                                                 2
  Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.67 Page 3 of 21




would be willing to take his medications going forward. Nonetheless, Huyge began decreasing

Plaintiff’s Dilantin dose.

               Plaintiff began protesting Huyge’s action by way of healthcare requests, kites, and

requests to file grievances. On February 26, 2020, Plaintiff sent a healthcare request. He was

informed by kite response that he would be seen the week of March 9; but he was never called out.

On March 1, Plaintiff sent a kite to Defendants Jex, Oversmith, and Davids. He never received a

response. On March 9, Plaintiff—who was on modified access to the administrative grievance

process—sent a kite asking permission to file an administrative grievance regarding the seizure-

medication issue.

               Huyge continued to decrease Plaintiff’s Dilantin dose until, by March 17, 2020, the

medication had been discontinued. That day, Plaintiff sent another healthcare request; but he

received no reply. Plaintiff reports that he started buying Dilantin and/or Depakote from other

prisoners to reduce the risk of seizure. On April 1, 2020, Plaintiff sent another healthcare request.

He received no reply. On April 2, Plaintiff sent a kite to Defendants Davids and Davis. He

received no reply. On April 15, and then again on April 30, Plaintiff sent new healthcare requests.

He received no reply. On May 12, 2020, Plaintiff submitted a Step I grievance regarding the

seizure-medication issue.

               On July 2, Plaintiff had a seizure in his cell, but he did not report it. On July 4,

Plaintiff suffered two seizures in his cell. Officers called healthcare and Plaintiff sent a healthcare

request. On July 6, Plaintiff requested permission to file another grievance regarding the seizure-

medication issue. On July 7 and 15, Plaintiff sent additional healthcare requests, but he received

no replies.




                                                  3
  Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.68 Page 4 of 21




               On July 30, Plaintiff suffered another seizure in his cell. Healthcare was called.

On August 2, Plaintiff had another seizure. That day, Plaintiff sent another healthcare request and

he sent a kite to the warden. He received no replies.

               On August 4, 2020, Plaintiff was called out by healthcare for his annual visit. He

told the nurse about the seizures. She told him that he is on the list to be seen. On August 13,

Plaintiff was seen by Defendant Huyge. Plaintiff told Huyge that Plaintiff was buying medications

from other prisoners. Huyge told Plaintiff that ICF healthcare would never put Plaintiff back on

seizure medications because Plaintiff wrote grievances again Huyge.

               Plaintiff claims that all of the Defendants are acting “in coordination” to deny

Plaintiff his constitutional rights. (Compl., ECF No. 1, PageID.3, 7.) Plaintiff claims that

Defendants have been deliberately indifferent to Plaintiff’s serious medical needs in violation of

the Eighth Amendment. Plaintiff also claims that Defendants have violated his First, Fourth, and

Fourteenth Amendment rights. Plaintiff does not explain the nature of the Fourth or Fourteenth

Amendment violations, but he does state he is being “denied equal treatment/protection.” (Id.,

PageID.3.)

               Plaintiff seeks declaratory relief, compensatory damages of $900,000.00, punitive

damages of $700,000.00, and an award of costs.

II.    Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
                                                  4
  Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.69 Page 5 of 21




statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Sovereign immunity

                Plaintiff may not maintain a § 1983 action against the MDOC. Regardless of the

form of relief requested, the states and their departments are immune under the Eleventh

Amendment from suit in the federal courts, unless the state has waived immunity or Congress has

expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp.
                                                   5
  Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.70 Page 6 of 21




v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara

v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In numerous opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from a § 1983 suit under the Eleventh Amendment. See, e.g., Harrison v.

Michigan, 722 F.3d 768, 771 (6th Cir. 2013); Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962

(6th Cir. 2013); McCoy v. Michigan, 369 F. App’x 646, 653-54 (6th Cir. 2010). In addition, the

State of Michigan (acting through the MDOC) is not a “person” who may be sued under § 1983

for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the Court

dismisses the MDOC.

IV.    Defendant Corizon Medical

               A local government such as a municipality or county “cannot be held liable solely

because it employs a tortfeasor—or, in other words, a municipality cannot be held liable under

§ 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691 (1978).

Instead, a municipality may only be liable under § 1983 when its policy or custom causes the

injury, regardless of the form of relief sought by the plaintiff. Los Angeles Cnty. v. Humphries,

562 U.S. 29, 35-37 (2010) (citing Monell, 436 U.S. at 694 (1974)). In a municipal liability claim,

the finding of a policy or custom is the initial determination to be made. Doe v. Claiborne Cnty.,

103 F.3d 495, 509 (6th Cir. 1996). The policy or custom must be the moving force behind the

constitutional injury, and a plaintiff must identify the policy, connect the policy to the

governmental entity and show that the particular injury was incurred because of the execution of



                                                6
  Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.71 Page 7 of 21




that policy. Turner v. City of Taylor, 412 F.3d 629, 639 (6th Cir. 2005); Alkire v. Irving, 330 F.3d

802, 815 (6th Cir. 2003); Doe, 103 F.3d at 508-509.

               Plaintiff has not sued a municipality or county; he has sued Corizon Medical. A

private entity that contracts with the state to perform a traditional state function like providing

healthcare to inmates—like Corizon—can “be sued under § 1983 as one acting ‘under color of

state law.’” Hicks v. Frey, 992 F.2d 1450, 1458 (6th Cir. 1993) (quoting West v. Atkins, 487 U.S.

42, 54 (1988)). The requirements for a valid § 1983 claim against a municipality apply equally to

private corporations that are deemed state actors for purposes of § 1983. See Starcher v. Corr.

Med. Sys., Inc., 7 F. App’x 459, 465 (6th Cir. 2001) (recognizing that the holding in Monell has

been extended to private corporations); Street v. Corr. Corp. of Am., 102 F.3d 810, 817-18 (6th

Cir. 1996) (same); Rojas v. Alexander’s Dep’t Store, Inc., 924 F.2d 406, 409 (2d Cir. 1990) (same);

Cox v. Jackson, 579 F. Supp. 2d 831, 851-52 (E.D. Mich. 2008) (same).

               Consequently, Corizon, like a governmental entity, may be held liable under § 1983

if it actually caused the constitutional deprivation. See Starcher, 7 F. App’x at 465 (citing Monell,

436 U.S. at 690). Liability in a § 1983 action cannot be based on a theory of respondeat superior.

Id. “It is only when the ‘execution of the government’s policy or custom . . . inflicts the injury’

that the [entity] may be held liable under § 1983.” Id. (quoting City of Canton v. Harris, 489 U.S.

378, 385 (1989) (internal quotation marks omitted). A custom is a practice “that has not been

formally approved by an appropriate decision maker,” but is “so widespread as to have the force

of law.” Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997). Moreover, the policy or

custom “must be the moving force of the constitutional violation.” Searcy v. City of Dayton, 38

F.3d 282, 286 (6th Cir. 1994) (internal quotation marks omitted). In this case, Plaintiff fails to




                                                 7
  Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.72 Page 8 of 21




allege any specific facts regarding a policy or custom of Defendant Corizon. Therefore, Defendant

Corizon is properly dismissed.

V.       Defendant Cassel

               It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). Where a

person is named as a defendant without an allegation of specific conduct, the complaint is subject

to dismissal, even under the liberal construction afforded to pro se complaints. See Gilmore v.

Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (dismissing complaint where plaintiff

failed to allege how any named defendant was involved in the violation of his rights); Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing plaintiff’s claims where the complaint

did not allege with any degree of specificity which of the named defendants were personally

involved in or responsible for each alleged violation of rights); Griffin v. Montgomery, No. 00-

3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal

involvement against each defendant); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1

(6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are without a basis in law as

the complaint is totally devoid of allegations as to them which would suggest their involvement in

the events leading to his injuries”). Plaintiff lists Defendant Cassel when he lists the defendants,

but there is no other reference to Cassel in the complaint or exhibits. Therefore, as against

Defendant Cassel, Plaintiff’s claims fall far short of the minimal pleading standards under Fed. R.

Civ. P. 8 (requiring “a short and plain statement of the claim showing that the pleader is entitled

to relief”). Plaintiff’s complaint against Defendant Cassel must be dismissed for failure to state a

claim.



                                                 8
  Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.73 Page 9 of 21




VI.    Defendant Unknown Party identified as Corizon Medical RN-13

               Plaintiff sues an unknown party who he identifies as Corizon Medical RN-13. That

party, however, is specifically identified in the documents Plaintiff attaches to his complaint. RN-

13 is the party who responded to Plaintiff’s grievance at Step I. (Grievance, ECF No. 1-1,

PageID.12-13.) RN-13 is Amie Gaskill. (Id.) The Clerk shall substitute Amie Gaskill as a

defendant in place of Unknown Party identified as Employee of Corizon Medical RN-13.

VII.   Fourth Amendment claim

               Plaintiff claims that Defendants violated his Fourth Amendment rights “over and

over.” (Compl., ECF No. 1, PageID.8.) The Fourth Amendment provides: “The right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by

oath or affirmation, and particularly describing the place to be searched, and the persons or things

to be seized.” U.S. Const, amend. IV. Plaintiff alleges no facts from which one might infer that

any Defendant, much less all of them, violated Plaintiff’s Fourth Amendment rights. Conclusory

allegations of unconstitutional conduct without specific factual allegations fail to state a claim

under § 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

VIII. Fourteenth Amendment claim

               Plaintiff claims that Defendants violated his Fourteenth Amendment rights.

(Compl., ECF No. 1, PageID.8.)        He also specifically claims that is being “denied equal

treatment/protection.” (Id., PageID.3.) Therefore, the Court will address Plaintiff’s Fourteenth

Amendment violation claim as an equal protection claim.

               The Equal Protection Clause prohibits discrimination by government actors which

either burdens a fundamental right, targets a suspect class, or intentionally treats one differently

                                                 9
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.74 Page 10 of 21




than others similarly situated without any rational basis for the difference. Rondigo, L.L.C. v. Twp.

of Richmond, 641 F.3d 673, 681-82 (6th Cir. 2011); Radvansky v. City of Olmsted Falls, 395 F.3d

291, 312 (6th Cir. 2005). Plaintiff mentions “equal protection” in his complaint, but he does not

allege facts that support such a claim.

               The threshold element of an equal protection claim is disparate treatment.

Scarbrough v. Morgan Cnty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir. 2006); Center for Bio-

Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (“To state an equal protection

claim, a plaintiff must adequately plead that the government treated the plaintiff ‘disparately as

compared to similarly situated persons and that such disparate treatment either burdens a

fundamental right, targets a suspect class, or has no rational basis.’”). Plaintiff does not even allege

disparate treatment here.

               Conclusory allegations of unconstitutional conduct without specific factual

allegations fail to state a claim under § 1983. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

555. Accordingly, Plaintiff has failed to state a claim for violation of his equal protection rights.

IX.    Eighth Amendment

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346).

               The Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with contemporary

standards of decency. Estelle v. Gamble, 429 U.S. 102, 103-04 (1976). The Eighth Amendment
                                                  10
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.75 Page 11 of 21




is violated when a prison official is deliberately indifferent to the serious medical needs of a

prisoner. Id. at 104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane Cty.,

534 F.3d 531, 540 (6th Cir. 2008).

               The Sixth Circuit Court of Appeals considered an Eighth Amendment claim based

on a failure to provide Dilantin to a prisoner with a seizure disorder in Parsons v. Caruso, 491 F.

App’s 597 (2012). In that case, the defendants did not contest that an unmedicated seizure disorder

was a serious medical need. Id. at 601; see also Newberry v. Melton, 726 F. App’x 290, 295 n.2

(6th Cir. 2018) (citing cases where courts have treated a failure to respond to seizures as an

objectively serious medical need without any analysis); Esch v. Kent Cnty, 699 F. App’x 509, 516

n. 5 (6th Cir. 2017) (seizure disorder is “an objectively serious condition for Eighth Amendment

purposes.”). With regard to the subjective component, the court stated:

       The proposition that deliberate indifference to a prisoner’s medical needs can
       amount to a constitutional violation has been well-settled since Estelle in 1976.
       Moreover, numerous decisions have involved the withholding or delayed
       administration of medication. See, e.g., Canady v. Wilkinson, 90 F. App’x 863
       (6th Cir. 2004) (holding that delay in prescription was not Eighth Amendment
       violation because delay was inadvertent and quickly rectified); Dozier v. Pauley,
       24 F. App’x 398 (6th Cir. 2000) (holding that prescription delay was not violation
       because plaintiff could not establish detrimental effect of delay in treatment). A
       number of cases involve the failure to provide Dilantin to a prisoner with a seizure
       disorder. See, e.g., Hudson v. McHugh, 148 F.3d 859 (7th Cir. 1998) (denying

                                                11
    Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.76 Page 12 of 21




         summary judgment for officers and nurse who allegedly failed to provide Dilantin
         to a prisoner known to take the medication for his seizure disorder). The idea that
         failing to provide medication like Dilantin can amount to a constitutional violation
         was therefore “clearly established” in 2004 when these events took place. See
         Leary v. Livingston Cnty., 528 F.3d 438, 441 (6th Cir. 2008).

Parsons, 491 F. App’x at 601.

         A.       Defendant Huyge

                  Defendant Huyge’s discontinuance of Plaintiff’s seizure medication was not

inadvertent. It was plainly purposeful. Although the reasoning initially offered by Huyge might

permit a characterization that the discontinuance was merely a disagreement between Huyge and

Plaintiff regarding the appropriate treatment for Plaintiff’s disorder,1 Huyge’s subsequent

statement that Plaintiff would never get seizure medication because he filed grievances against

Huyge evidences deliberate indifference to Plaintiff’s serious medical need. Accordingly, the

Court concludes that Plaintiff’s allegations suffice to state an Eighth Amendment deliberate

indifference claim against Defendant Huyge.

         B.       Defendants Gaskill (RN-13) and Smoyer

                  Plaintiff does not make specific allegations against Defendants Gaskill or Smoyer.

Their roles in Plaintiff’s treatment are apparent from the documents attached to Plaintiff’s

complaint. Defendant Gaskill responded to Plaintiff’s grievance at Step I; Defendant Smoyer

responded to Plaintiff’s grievance at Step III.

                  Defendant Gaskill responded to Plaintiff’s grievance at Step I as follows:

         The electronic medical record has been reviewed. Every kite that was received by
         health care during this time frame was reviewed. All of the kites received were

1
  Differences in judgment between an inmate and prison medical personnel regarding the appropriate medical
diagnoses or treatment are not enough to state a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-
55 (6th Cir. 1995); Ward v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if
the misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v. Chapleau, No.
96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).


                                                         12
    Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.77 Page 13 of 21




         regarding different issues. The grievant was seen by the medical provider (MP) on
         2/24/20 and he documented that the grievant is not compliant with his seizure meds;
         he doesn’t take them all the time because he gets paranoid and doesn’t trust people.
         It was noted that his last seizure was in 2018 and most times his dilantin level was
         subtherapeutic. For this reason he was weaned off Dilantin. There has been no
         report of any seizure activity.

         Per the above, the grievant states he kited asking to get put back on seizure meds
         however there is no documentation of kites regarding this request received by
         health care. Documentation contained in the 2/24/20 MP visit demonstrates the
         rationale behind weaning the grievant off of the medication. The medical provider
         is the most appropriate QHP to determine a plan of care for the patient.

(Grievance, ECF No. 1-1, PageID.13.) At Step III, Defendant Smoyer took a different approach.

Defendant Smoyer concluded that because the medical record did not include any attempt by

Plaintiff to resolve the dispute regarding Dilantin by way of healthcare request, that the grievance

was properly rejected. (Id., PageID.15.)

                  The Sixth Circuit held that where the defendant’s only involvement in the allegedly

unconstitutional conduct is “the denial of administrative grievances or the failure to act,” the

defendant cannot be liable under § 1983. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).

The reason is that there must be active unconstitutional behavior. Failing to intervene on a

prisoner’s behalf to remedy alleged unconstitutional behavior does not amount to active

unconstitutional behavior by a person who merely denies an administrative grievance. Id. Also,

in unpublished decisions, the Sixth Circuit has held that a prisoner’s allegation that a defendant

improperly denied a grievance is not a claim of constitutional dimension because there is “no

inherent constitutional right to an effective prison grievance procedure.”2 See Overholt v. Unibase

Data Entry, Inc., No. 98-3302, 2000 WL 799760, at *3 (6th Cir. June 14, 2000); Lyle v. Stahl, No.




2
  The Sixth Circuit has only found that there is a constitutional right not to be retaliated against for having filed a
nonfrivolous grievance. See Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000); Shehee, 199 F.3d at 301. Plaintiff
alleges such retaliation here. His retaliation claim is considered below.

                                                         13
    Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.78 Page 14 of 21




97-2007, 1998 WL 476189, at *1 (6th Cir. Aug. 3, 1998); see also Wynn v. Wolf, No. 93-2411,

1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994) (no constitutional right to a grievance procedure).

                  In the context of a grievance alleging a denial of medical care, it is not impossible

for a grievance denial to amount to a further denial of medical care. If the healthcare provider’s

initial denial of care evidences deliberate indifference on the face of the denial, to deny a grievance

might itself constitute active constitutional behavior. In Plaintiff’s case, however, Defendant

Huyge’s discontinuance of Dilantin does not, on its face, evidence deliberate indifference.

Plaintiff does not dispute that he was not complying with his medication regimen. It is not

surprising, therefore, that his Dilantin levels were subtherapeutic. Nor does discontinuing a

medication that appears to serve no purpose seem to be an inappropriate response.3 Indeed, it is

only Defendant Huyge’s subsequent statement—that he took the Dilantin away and that Plaintiff

would not get it back because Plaintiff filed grievances—that reveals Huyge’s deliberate

indifference. There are no facts alleged in Plaintiff’s complaint that suggest that Nurse Gaskill

was aware of, or shared, that motivation. Absent Plaintiff’s allegation of facts from which the

Court might infer deliberate indifference by Nurse Gaskill, her denial of the grievance does not

rise to the level of active unconstitutional conduct.

                  Nurse Smoyer never addressed the merits of the decision to discontinue Plaintiff’s

Dilantin. Instead, Nurse Smoyer denied the grievance on procedural grounds. Nurse Smoyer

concluded that because the electronic medical record did not include the healthcare requests that

Plaintiff claims showed his attempts to resolve the matter before filing his grievance, that the

grievance was properly rejected. Plaintiff alleges no facts regarding Defendant Smoyer and the


3
 Although Plaintiff now claims he suffered seizures on October 9, 2019, and January 29, 2020, while he was housed
at RMI, he was silent regarding those seizures in his Burton I complaint and he does not state that he mentioned those
seizures to Defendant Huyge or anyone else. The first time Plaintiff mentions them is in his grievance appeal at Step II
on May 21, 2020. (Grievance, ECF No. 1-1, PageID.14.)

                                                          14
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.79 Page 15 of 21




Court perceives nothing in Smoyer’s procedural rejection of the grievance that supports an

inference of active unconstitutional conduct.

                For these reasons, the Court concludes that Plaintiff has failed to state a claim

against Defendants Gaskill and Smoyer.

        C.      Defendants Davids, Davis, Jex, and Oversmith

                Plaintiff’s Eighth Amendment claims against Defendants Davids, Davis, Jex, and

Oversmith are not based on those Defendants’ failure to provide medical care as much as they are

based on those Defendants’ failure to protect Plaintiff from Defendant Huyge’s failure to provide

medical care. To prevail on such a claim, Plaintiff must show that he faced a sufficiently serious

risk to his health or safety and that the defendant official acted with “‘deliberate indifference’ to

[his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80 (6th Cir. 2010) (citing Farmer,

511 U.S. at 834. (applying deliberate indifference standard to medical claims)); see also Helling

v. McKinney, 509 U.S. 25, 35 (1993) (applying deliberate indifference standard to conditions of

confinement claims)). The deliberate-indifference standard includes both objective and subjective

components. Farmer, 511 U.S. at 834; Helling, 509 U.S. at 35-37.

                To satisfy the objective prong, an inmate must show “that he is incarcerated under

conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834. Under the

subjective prong, an official must “know[] of and disregard[] an excessive risk to inmate health or

safety.” Id. at 837. “[I]t is enough that the official acted or failed to act despite his knowledge of

a substantial risk of serious harm.” Id. at 842. “It is, indeed, fair to say that acting or failing to act

with deliberate indifference to a substantial risk of serious harm to a prisoner is the equivalent of

recklessly disregarding that risk.” Id. at 836. “[P]rison officials who actually knew of a substantial

risk to inmate health or safety may be found free from liability if they responded reasonably to the

risk, even if the harm ultimately was not averted.” Id. at 844.
                                                   15
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.80 Page 16 of 21




               Plaintiff claims that Defendants Davids, Davis, Jex, and Oversmith knew of the risk

to Plaintiff’s safety that followed from the discontinuance of his Dilantin. That claim, however,

depends entirely on four documents attached to Plaintiff’s complaint. (Exhibits, ECf No. 1-1,

PageID.32-33.) To understand those documents requires some background regarding Plaintiff’s

modified access to the administrative grievance process.

               Plaintiff was on modified grievance access at RMI before he transferred to ICF.

That modified access was scheduled to continue until April 10, 2020. (Memo., ECF No. 1-1,

PageID.36.) But, once Plaintiff arrived at ICF, he ignored his modified access status and began to

file grievances without seeking permission from the Grievance Coordinator. (Id.) He filed five

grievances in his first two weeks. (Id.) As a consequence, Defendant Davids extended Plaintiff’s

modified access status for 150 days, until September 7, 2020. (Id.)

               Because Plaintiff was on modified access, Plaintiff could only obtain grievance

forms from the Step I Grievance Coordinator. Plaintiff attaches several requests for grievance

forms to his complaint. (Grievance Requests, ECF No. 1-1, PageID.17-20.) Those requests were

handwritten requests. While Plaintiff was at RMI, however, he used a form to request the

grievance forms from the Grievance Coordinator. Burton I (Exhibits, ECF No. 1-28, PageID.44;

ECF No. 1-29, PageID.45; ECF No. 1-30, PageID.46; ECF No. 1-31, PageID.47; ECF No. 1-44,

PageID.66.) That form was approximately one-third the size of an 8 ½ by 11inch sheet of paper.

It included a preprinted “address” to the Grievance Coordinator along with a preprinted statement

that the request complied with the time limits of the relevant MDOC Policy Directive. See, e.g.,

Burton I (Exhibits, ECF No. 1-29, PageID.45.) It also included a signature line for the “Grievant’s

Signature.” (Id.) Plaintiff used those forms to communicate with Defendants Davids, Davis,

Cassel, Jex, and Oversmith. (Grievance Request Forms, ECF No. 1-1, PageId.32-33.)



                                                16
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.81 Page 17 of 21




               Plaintiff’s first grievance request form is dated March 1, 2020, and addressed to

Defendants Davids, Jex, and Oversmith—in addition to the preprinted address to the Grievance

Coordinator. (ECF No. 1-1, PageID.33.) Petitioner signed as the grievant. (Id.) By way of this

communication Plaintiff communicated that Huyge intended to discontinue Plaintiff seizure meds.

(Id.) Plaintiff concludes the communication with the statement: “Due to this kite you all now

have actual knowledge of my request.” (Id.)

               Plaintiff second grievance request form is dated April 2, 2020, and addressed to

Defendants Davids and Davis—in addition to the preprinted address to the Grievance Coordinator.

(Id.) Petitioner again signed as the grievant. (Id.) By way of this communication, Plaintiff

informed the recipients that Huyge had discontinued the medications and refused to put Plaintiff

back on the meds. (Id.) Plaintiff concludes the communication with the statement: “Due to this

kite you all now have actual knowledge of this matter.” (Id.)

               Plaintiff’s third grievance request form is dated July 15, 2020, and addressed to

Defendants Davids, Davis, and Oversmith (and assistant deputy warden Taylor, who is not a

defendant)—in addition to the preprinted address to the grievance Coordinator. (Id.) Plaintiff

again signed as the Grievant. (Id.) By way of this communication, Plaintiff complained of

healthcare’s failure to treat his carpal tunnel/neuropathy issues and the refusal to put Plaintiff back

on his seizure meds. (Id.) Plaintiff informs the recipients that he had two seizures on July 4. (Id.)

Plaintiff concludes the communication with the statement: “Due to this kite you now have actual

knowledge of [the] above.” (Id.)

               Plaintiff’s fourth and final grievance request form is dated August 2, 2020, and

addressed to Defendant Davids—in addition to the preprinted address to the Grievance

Coordinator. (ECF No. 1-1, PageID.32.) Petitioner again signed as the Grievant. (Id.) Plaintiff



                                                  17
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.82 Page 18 of 21




informed Warden Davids that healthcare was still no placing Plaintiff back on his seizure

medication. (Id.) Plaintiff closes with the statement: “Due to this kite you all now have actual

knowledge.” (Id.)

                Plaintiff’s assertion that Davids, Davis, Jex, and Oversmith had knowledge of the

risk of harm is based completely on Plaintiff’s grievance request forms. Given the form of those

communications, however, and the manner in which they were addressed, it appears unlikely that

the communcations would have made their way into the hands of the warden or any other person

listed on the document other than the Grievance Coordinator. Accordingly, Plaintiff’s allegation

that Defendants Davids, Davis, Jex, or Oversmith had knowledge of a risk of harm to Plaintiff is

entirely conclusory; the communications, standing alone, do not support the inference that

Defendants Davids, Davis, Jex, or Oversmith knew of a risk of harm to Plaintiff; and Plaintiff

offers no other facts to support the inference. Accordingly, Plaintiff’s statement of an Eighth

Amendment claim against these Defendants is not sufficient.

X.       First Amendment retaliation

               Plaintiff suggests that Defendants retaliated against him for his filing of grievances.

To set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged

in protected conduct; (2) an adverse action was taken against him that would deter a person of

ordinary firmness from engaging in that conduct; and (3) the adverse action was motivated, at least

in part, by the protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en

banc).    Although Plaintiff may have been engaged in protected conduct when he filed

administrative grievances or any other document complaining about the Defendants, he has not

shown that any of the persons who took adverse action against him were motivated by those

complaints, except Defendant Huyge. Plaintiff alleges that Huyge specifically attributed the denial



                                                 18
    Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.83 Page 19 of 21




of Dilantin to Plaintiff to Plaintiff’s filing of grievances. With respect to Defendant Huyge,

Plaintiff has stated a claim for First Amendment retaliation.

                  Beyond Defendant Huyge, Plaintiff has failed to allege any facts to support the

inference that the Defendants were motivated to take adverse action against Plaintiff because of

his filing of grievances.4 It is well recognized that “retaliation” is easy to allege and that it can

seldom be demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir.

2005); Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987); Vega v. DeRobertis, 598 F. Supp. 501,

506 (C.D. Ill. 1984), aff’d, 774 F.2d 1167 (7th Cir. 1985). “[A]lleging merely the ultimate fact of

retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state . . . a claim under § 1983.’”

Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987));

see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.”); Skinner v. Bolden, 89 F. App’x 579, 579-80

(6th Cir. 2004) (without more, conclusory allegations of temporal proximity are not sufficient to

show a retaliatory motive). Except with respect to Defendant Huyge, Plaintiff merely alleges the

ultimate fact of retaliation in this action. He has not presented any facts to support his conclusion




4
  It is possible to characterize Defendant Davids’ placement of Plaintiff on modified access as “motivated by”
Plaintiff’s filing of grievances. But, the Sixth Circuit repeatedly has held that placement on modified access does not
constitute an adverse action for purposes of a retaliation claim. See, e.g., Alexander v. Vittitow, No. 17-1075, 2017
WL 7050641, at *5 (6th Cir. Nov. 9, 2017); Jackson v. Madery, 158 F. App’x 656, 660 (6th Cir. 2005) (per curiam);
Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 446 (6th Cir. 2005); Kennedy v. Tallio, 20 F. App’x 469, 471 (6th
Cir. 2001). Placement on modified access would not deter a person of ordinary firmness from continuing to engage
in protected conduct, because modified-access status does not impair the ability to file civil rights actions in federal
court. A plaintiff’s placement on modified access to the grievance procedure merely enables prison officials to screen
grievances prior to filing to determine whether they were grievable, non-frivolous, and non-duplicative. See Kennedy,
20 F. App’x at 471 (citing Mich. Dep’t of Corr. Policy Directive 03.02.130(II)(PP)). Accordingly, there can be no
First Amendment retaliation claim for placing a prisoner on modified access.


                                                          19
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.84 Page 20 of 21




that the other Defendants retaliated against him because he filed or attempted to file a grievance.

Accordingly, his speculative retaliation allegations fail to state a claim.

XI.    Conspiracy

               Plaintiff states that Defendants “worked in coordination.” (Compl., ECF No. 1,

PageID.3, 7.) To the extent Plaintiff intends that allegation as a foundation for a conspiracy claim,

his allegations fall short. A civil conspiracy under § 1983 is “an agreement between two or more

persons to injure another by unlawful action.” See Hensley v. Gassman, 693 F.3d 681, 695

(6th Cir. 2012) (quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). The plaintiff

must show the existence of a single plan, that the alleged coconspirator shared in the general

conspiratorial objective to deprive the plaintiff of a federal right, and that an overt action

committed in furtherance of the conspiracy caused an injury to the plaintiff. Hensley, 693 F.3d at

695; Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). Moreover, a plaintiff must

plead a conspiracy with particularity, as vague and conclusory allegations unsupported by material

facts are insufficient. Twombly, 550 U.S. at 565 (recognizing that allegations of conspiracy must

be supported by allegations of fact that support a “plausible suggestion of conspiracy,” not merely

a “possible” one); Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008); Spadafore v. Gardner, 330

F.3d 849, 854 (6th Cir. 2003); Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987).

               Plaintiff’s allegations of coordinated action are wholly conclusory. He alleges no

facts that indicate the existence of a plan, much less that any Defendant shared a conspiratorial

objective. Instead, Plaintiff’s allegations, even viewed in the light most favorable to Plaintiff,

describe a number of discrete occurrences over a period of time involving numerous individual

MDOC officials. He appears to rely entirely on a highly attenuated inference from the mere fact

that he has been subjected to objectionable treatment by a variety of prison officials or that prison

officials have not fixed his problems. As the Supreme Court has held, such allegations, while
                                                  20
 Case 1:20-cv-00859-HYJ-PJG ECF No. 5 filed 09/24/20 PageID.85 Page 21 of 21




hinting at a sheer “possibility” of conspiracy, do not contain “enough factual matter (taken as true)

to suggest that an agreement was made.” Twombly, 550 U.S. at 557. Instead, the Court has

recognized that although parallel conduct may be consistent with an unlawful agreement, it is

insufficient to state a claim where that conduct “was not only compatible with, but indeed was

more likely explained by, lawful, unchoreographed . . . behavior.” Iqbal, 556 U.S. at 680 (citing

Twombly, 550 U.S. at 567). In light of the far more likely possibility that the various incidents

occurring over the six-month period at issue in Plaintiff’s complaint were unrelated, Plaintiff fails

to state a plausible claim of conspiracy.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants MDOC, Corizon, Davids, Davis, Cassel, Jex, Gaskill (Unknown

Party RN-13), Oversmith, and Smoyer, will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will also dismiss, for

failure to state a claim, all claims against remaining Defendant Huyge, except for Plaintiff’s Eighth

Amendment claim for deliberate indifference to Plaintiff’s serious medical needs and Plaintiff’s

First Amendment retaliation claim. Plaintiff’s Eighth Amendment deliberate indifference and

First Amendment retaliation claims against Defendant Huyge are the only claims that remain in

the case.

                An order consistent with this opinion will be entered.



Dated:      September 24, 2020                        /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 21
